                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ESTATE OF BRAYDON BOFMAN, et al.,                  CASE NO. C19-0889-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    BOSTON SCIENTIFIC CORPORATION,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   deadline for Defendant to respond to Plaintiffs’ complaint (Dkt. No. 11). Finding good cause, the
19   stipulated motion is GRANTED. Defendant shall respond to Plaintiffs’ complaint no later than
20   July 11, 2019.
21          DATED this 14th day of June 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C19-0889-JCC
     PAGE - 1
